Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the RCE noted above. 
Claims 1, 4-7 & 10- 13 are pending.
Claims 1, 4-7 & 10- 13 have been examined.   

Claim Objections
Claim 1, for example, is objected to because of the following informalities: “a electronic barcode”.  The examiner recommends replacing the phrase with “an electronic barcode.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 4-7 & 10- 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1, for example, recites the limitation “printing the requested barcode using a barcode printer” which renders the claim indefinite. It’s unclear to a person of ordinary skill in the art which of recited barcodes is being printed. Appropriate correction is required. 

Claim 1, for example, recites the limitation “the digital signature” which renders the claim indefinite.  The term “digital signature” lack sufficient antecedent basis in the claims. It’s unclear whether the “digital signature” is the result of the recited “digitally sign” limitation or a different digitally signing process. The examiner recommends  clarifying that the “digitally sign” results in a digital signature. Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered and are persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Chamberlain (US 20060231607 A1): discloses the generated electronic postmark including the one or more parameters associated with the mail piece and the electronic data  corresponding to the requested barcode in a payload of the generated electronic postmark (¶ [0043]; fig. 3 & related text).  
Chamberlain et al (US 20040034780 A1) discloses Systems and methods for performing electronic postmarking of data, without directly utilizing a regular electronic postmark (EPM) server (110), including receiving data from a data acquisition device (102), generating a MicroEPM data structure (106) comprising a time stamp, a digital signature, and the received data and transferring the MicroEPM data structure (106) to a regular EPM server (110). 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MAMON OBEID/Primary Examiner, Art Unit 3685